FILED
                              NOT FOR PUBLICATION
                                                                              NOV 17 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


MING ZENG; ZHENGQUAN LIU,                        No.   18-71672

              Petitioners,                       Agency Nos.         A205-168-816
                                                                     A205-168-817
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted November 13, 2020**
                                 Pasadena, California

Before: CHRISTEN and WATFORD, Circuit Judges, and ROSENTHAL,*** Chief
District Judge.

      Ming Zeng, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ decision dismissing her appeal from the Immigration

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
Judge’s (IJ) order denying asylum, withholding of removal, and relief under the

Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252(a),

and we deny the petition.1

      Substantial evidence supports the IJ’s adverse credibility determination. Ren

v. Holder, 648 F.3d 1079, 1085 (9th Cir. 2011). Zeng testified inconsistently about

four events that were material to her claim that Chinese authorities persecuted her

for violating the one-child policy. See Shrestha v. Holder, 590 F.3d 1034, 1047

(9th Cir. 2010) (“[W]hen an inconsistency is at the heart of the claim, it doubtless

is of great weight.”). First, Zeng testified that her family agreed that she would

adopt Tian Tian, but she also testified that her parents intended to do so. Zeng

never explained how, at 22 years old, she planned to adopt Tian Tian when

Chinese law did not allow those under 35 to adopt. The BIA agreed that this

inconsistency was not trivial as it relates to Zeng’s claim that authorities forcibly

aborted her baby because they thought that Zeng was Tian Tian’s mother. Second,

Zeng testified inconsistently about when and how often family planning officials

came to her parents’ home—and also about whether they were looking for her

parents, or for her. She was asked about the visits four times and each time gave a



      1
        Because the parties are familiar with the facts, we recite only those facts
necessary to decide the petition.
                                           2
different response. When asked to explain the inconsistency, Zeng said she could

not remember the details. The BIA concluded that she never answered the

questions.

      Third, Zeng testified that officials fined her parents for having a child in

violation of the policy, warned them to move Tian Tian out of the city, and that her

parents then moved to a different city with Tian Tian between 1996 and 1998 while

Zeng remained. The BIA agreed that this testimony was inconsistent because it

suggested that the family planning officials thought Zeng’s parents had Tian Tian

and that her parents took primary responsibility for Tian Tian, not Zeng. Finally,

Zeng testified inconsistently about why she used her ex-husband’s last name on

Tian Tian’s official documents. She testified that her ex-husband bribed an official

to list Tian Tian as his sister on their household registery to fool the family

planning office into thinking that they did not have a child, but also testified that

she listed him as Tian Tian’s father on school documents before the couple married

and after the couple separated. The BIA agreed that her testimony was implausible

and contradictory. Because Zeng gave vague and inconsistent statements about

events material to her claim, the BIA did not err by affirming the IJ’s decision. See

Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir. 1999).




                                           3
      Zeng failed to produce sufficient evidence corroborating the abortion. Her

sole hospital record confirms she had an IUD in 2005 (two years after the abortion)

and her sole explanation for the lack of other records is that the hospital would

release them only if she requested them in person, which she could not do while in

the United States. Zeng’s ex-husband’s declaration was inadequate because he was

not present at the time of the abortion and he was unavailable for cross-

examination. We find no error in the BIA’s order affirming the IJ’s decision.

      In light of the agency’s adverse credibility determination, Zeng failed to

meet her burden of establishing eligibility for asylum, withholding of removal, and

protection under the CAT. See Shrestha, 590 F.3d at 1048–49.


PETITION DENIED.




                                          4